          21-03009-hcm
El Paso County - County CourtDoc#1-26
                              at Law 6    Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                        Filed    23 Pg 13:54
                                                                                              6/19/2020   of PM
                                                            2                                  Norma Favela Barceleau
                                                                                                                       District Clerk
                                                                                                                    El Paso County
                                                                                                                    2020DCV0914
                                                    No. 2020DCV0914

             WESTAR INVESTORS GROUP, LLC,    §                           IN THE COUNTY COURT
             SUHAIL BAWA, and SALEEN MAKANI  §
                                             §
                  Plaintiffs,                §                           AT LAW NUMBER SIX (6)
                                             §
             v.                              §
                                             §                           EL PASO COUNTY, TEXAS
             THE GATEWAY VENTURES, LLC, PDG §
             PRESTIGE, INC., MICHAEL DIXSON, §
             SURESH KUMAR, and BANKIM BHATT §
                                             §
                  Defendants.                §

                                        NOTICE OF FILING RULE 11 AGREEMENT

                     Defendant, Suresh Kumar files this Notice of Filing Rule 11 Agreement. The Plaintiffs

            and Defendant Suresh Kumar have entered into an agreement with regard to the above captioned

            matter. Attached hereto is the Rule 11 Agreement dated June 17, 2020, signed by counsel for

            Plaintiffs and Defendant, Suresh Kumar, attesting to the agreement.

                                                             GORDON DAVIS JOHNSON & SHANE P.C.

                                                                              /s/Harrel L. Davis III
                                                                              Harrel L. Davis III
                                                                              State Bar No. 05567560
                                                                              4695 N. Mesa Street
                                                                              El Paso, Texas 79912
                                                                              (915) 545-1133
                                                                              (915) 545-4433 (Fax)
                                                                              hdavis@eplawyers.com

                                                                              Attorney for Defendants

                                        CERTIFICATE OF ELECTRONIC SERVICE

                    I hereby certify that on June 19, 2020, the foregoing document was electronically filed
            with the clerk of the court and a true and correct copy was electronically served on the
            parties/attorneys of record listed through the efile.txcourts.gov system.

                                                                              /s/Harrel L. Davis III
                                                                              Harrel L. Davis III



            {11751.1/HDAV/06753691.1}                    Page 1                     Notice of Filing Rule 11 Agreement
21-03009-hcm Doc#1-26 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 23 Pg 2 of
                                        2
